Name: Commission Regulation (EEC) No 3306/84 of 23 November 1984 on arrangements for imports into the United Kingdom of certain textile products (category 86) originating in Hong Kong
 Type: Regulation
 Subject Matter: international trade;  Europe;  Asia and Oceania;  trade
 Date Published: nan

 27. 11 . 84 Official Journal of the European Communities No L 308/27 COMMISSION REGULATION (EEC) No 3306/84 of 23 November 1984 on arrangements for imports into the United Kingdom of certain textile products (category 86) originating in Hong Kong THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), as last amended ' by Regulation (EEC) No 3762/83 (2), and in particular Article 11 thereof, Article 1 Without prejudice to the provisions of Article 2, imports into the United Kingdom of the category of products originating in Hong Kong and specified in the Annex hereto shall be subject to the quantitative limits set out in that Annex. Whereas Article 1 1 of Regulation (EEC) No 3589/82 lays down the conditions under which quantitative limits may be established ; whereas imports into United Kingdom of textile products of category 86 specified in the Annex hereto and originating in Hong Kong exceeded the level referred to in paragraph 3 of the said Article 11 ; Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 3589/82, Hong Kong was notified on 22 October 1984 of a request for consultations ; whereas, as a result of these consulta ­ tions, it was agreed to make the textile products in question subject to quantitative limits for the years 1984 to 1986 : ' Article 2 1 . Products as referred to in Article 1 , shipped from Hong Kong to the United Kingdom before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport docu ­ ment proving that shipment actually took place before that date. 2. Imports of such products shipped from - Hong Kong to the United Kingdom after the entry into force of this Regulation shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 3589/82. 3 . All quantities of products shipped from" Hong Kong to the United Kingdom on or after 1 January 1984 and released for free circulation , shall be deducted from the quantitative limit laid down. This limit shall not, however, prevent the importation of products covered by it but shipped from Hong Kong before the date of entry into force of this Regulation . Whereas paragraph 13 of the said Article 11 provides for compliance with the quantitative limits to be ensured by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 3589/82 ; Whereas the products in question exported from Hong Kong between 1 January 1984 and the date of entry into force of this Regulation must be set off against the quantitative limit for the year 1984 ; Whereas this quantitative limit should not prevent the importation of products covered by it shipped from Hong Kong before the date of entry into force of this Regulation ; Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1986. (') OJ No L 374, 31 . 12 . 1982, p . 106 . (2) OJ No L 380, 31 . 12 . 1983, p . 1 . No L 308/28 Official Journal of the European Communities 27. 11 . 84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 November 1984. For the Commission Wilhelm HAFERKAMP Vice-President ANNEX Cate ­ gory CCT heading . No NIMEXE code (1984) Description Thirdcountry Member State Units Quantitative limits from 1 January » to 31 December 86 61.09 A ' B C E 61.09-20, 30, 40, 80 Corsets, corset-belts, suspender-belts, brassieres, braces, suspenders, garters and the like (including such articles of knitted or crocheted fabric), whether or not elastic : Corsets, corset-belts, suspender ­ belts, braces , suspenders, garters and the like (including such articles of knitted or crocheted fabric), other than brassieres, whether or not elastic Hong Kong UK 1 000 pieces 1984 : 650 1985 : 675 ' 1986 : 708